On April 10, 1910, Maggie Boyd, defendant in error, in the district court of Latimer county, sued the Great Western Coal   Coke Company, plaintiff in error, and W. P. Thomas and Dan Hughes, in damages for the negligent killing of her husband, Ulysses Boyd, who was one of the coal diggers that met death in the explosion of which we spoke in the McMahan case,ante (143 P. 23), against the same defendant. As the record here discloses substantially the same state of facts as in that case and the cases of Coffman and Cunningham, ante, also coal diggers, killed at the same time, and the assignments of error here involved were there decided, what we say in those cases, and especially in the Coffman case, is equally applicable here.
As in those cases, finding no error in the record, the judgment of the trial court is affirmed.
All the Justices concur, except WILLIAMS, J., absent and not participating. *Page 439